 GENERAL ELECTRIC COMPANY479General Electric Company and Internationial Union ofElectrical Radio and Machine Workers, Local 623.AFL-CIO. Case 6-CA-10409 240 NLRB No. 66February I. 1979DECISION AND ORDERBY CHAIRMAN FANNIN AN) MLIMBRS PIENl 1() ANI)TRI -SDAI.i-On September 20, 1978, Administrative Law JudgeHerbert Silberman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief. and the General Coun-sel filed a brief in answer to Respondent's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge found that Re-spondent violated Section 8(a)(l) of the Act by issu-ing a warning notice to and by suspending employeeJames T. Sabol because Sabol refused to participate,without the presence of his union representative, inan interview which Sabol reasonably feared mightresult in his discipline. Respondent has excepted tothe Administrative Law Judge's finding that it vio-lated Section 8(a)(1) of the Act. We find merit in thatexception.The facts, as more fully set out in the Administra-tive Law Judge's Decision, reveal that on March 4,1977, during the 4:30 p.m. to 12:30 a.m. shifts Sabolbecame involved in a discussion with his foreman.Henry Murphy. Sabol was at work preparing mate-rials to be milled on a certain machine when Murphyapproached him and asked whether he would be will-ing to work overtime. Murphy then began to ques-tion Sabol about an alleged fault in parts which Sa-bol had machined the previous night. Murphy andSabol briefly discussed Sabol's work of the previousnight and, after Sabol insisted that Murphy speak toanother employee who had checked the accuracy ofSabol's work, Murphy responded that all he wantedwas Sabol's side of the story so that he (Murph)could decide what to do about the incident. Saholbecame quite agitated and demanded that Murphy"give me 3 days off"' or "give me a warning slip...."Murphy responded that he was not going to suspend240 NLRB No. 66Sabol. fine him, or send him home, but that "if I giveyou anything. it will he a contact [slip]., ' Sabolreplied that he was not going to listen to any more ofMurphy's "stuff." and that he was going to getUnion Steward William Klein. When Sabol began towalk away, Murphy told him to return to his work,which was a "rush overtime job," and that he (Mur-phy) would locate and bring back Klein. After mak-ing several requests for Sabol to return to work, Mur-phy told Sabol that he would be sent home forinsubordination if he persisted in walking away, butSabol ignored Murphy and continued to look forKlein. Murphy returned to his office and. about 10minutes later, Sabol and Klein appeared at his office.The three men discussed the events of the evening,and Murphy finally ordered Sabol to leave the plantfor the remainder of his shift. Sabol was subsequent-ly given a warning notice 2 and suspended from workfor an additional 2 days.The Administrative Law Judge concluded that Re-spondent violated Section 8(a)(1) of the Act by dis-ciplining Sabol for his refusal to participate in thediscussion with Murphy without his union represen-tative. despite the Administrative Law Judge's factu-al findings indicating (1) that Sabol had no reason-able grounds to believe that the discussion withMurphy might result in his discipline, and (2) that,following Sabol's request for union representation,Murphy volunteered to locate and bring back thesteward before the interview proceeded any farther.To support his conclusion, the Administrative LawJudge relied primarily on the Board's decision inSpartan Stores. Inec. Contrary to the Administrative Law Judge, wefind that the absence of a reasonable belief on thepart of Sabol that the conversation with Murphymight result in his discipline precluded a finding of aviolation in the instant case. In addition, assumingarguendo that Sabol did reasonably believe that hewould be disciplined as a result of the conversationwith Murphy, the decision in Spartan Stores does notrequire a finding of a violation herein.In N.L.R.B. v. J. Weingarten, Inc..4the SupremeCourt upheld the Board's construction that Section 7I According ti LU mIon Steward Klein a "contal li p" is not a form ofdisciplin. nor c.l i he used i aI basis for discipihnart action under thecollecitse- h.-lr.ainlin .agreemenl Its purpose Is "to notif ain enlplosee ofm ,lle inllor infringement. m.or or less. carlnjg isaflc l;lsses, if o arexsecn itlo s feif l? cilasn. e can gise ,ou ;I nt;lacil hp. and this Ill s eiIh, Cniplc e kloi)A Ililt hlCe hl. bhccen oinltacted on not r eai;rling the saifeIlehis,. 1- sone minor friue·liernl Murphs testifie, d hat he had iwsencolll tic l hpI l nI Illn cmplohcee on Salhls shift, hut thiat he had Inc eriile one It SabholI lie .irni nlotlce dcrihed thie siolaioI i s "I lh,)rdinallil I icledto rtilril o sorlk st'iiO ishcln rpcoedl directicd to d so h\ his orc-'s I R B i22 11784211 S 1 S1 i97;)GENERAL ELECTRIC COMPANY 479 480DI)I('ISIONS ()OF NA 10ONAI. I.ABOR RIIATIONS B()ARI)of tle Act creatcs it statutor! right ill aII;i clllo\cC torefuse to sublmiit xwithot utilion representation to alnin terv iew which lie reasonabl fears llma result illn hisdiscipline. In support of its hollding, the (ourt out-lined the "contours nd limits" of this statutor\ riglitas developed by te Board, one of which was theprinciple that an employe's right to representation islimited to situations in which the employee reason-ably believes that the investigation will result in hisdiscipline. Thus. the Court quoted the Board's state-ment in Qualit MItantiultur'ing (ormpair' that:We would not apply the rule to such run-of-the-mill shop-floor conversations as, for example,the giving of instructions or training or neededcorrections of work techniques. In such casesthere cannot normally be any reasonable basisfor an employee to fear that any adverse impactmay result from the interview, and thus wewould see no reasonable basis for him to seekthe assistance of his representative.6In the instant case. Sabol was actively engaged inwork when his foreman approached him and beganto question him about an alleged fault in Sabol'swork of the previous night. In response to a state-ment by Sabol, Murphy assured Sabol that 'le wouldnot be disciplined in any manner regarding the alleg-edlv faulty work. In fact. Murphy informed Sabolthat the most Sabol would get would be a contactslip. The record is clear that a contact slip is not aform of discipline in the plant, and this fact wasknown to the employees in the plant including theemployees on Sahol's shift. In our view, the conver-sation between Sabol and Murphy was clearly a"run-of-the-mill shop-floor conversation." Murphy'sinquiry of Sabol focused on the quality of Sabol'swork and the possibility that Sabol might requiresome additional "instructions or trainine or neededcorrections of work techniques." lThus, based upon"obJective standards under all the circumstances ofthe case." it is clear that Sabol could not have rea-sonably believed that his conversation with Murph\might result in his discipline. Were we to rely onSabol's testimony that he thought a contact slip wasdisciplinary in nature because he in fact did n otknow what a contact slip was, we would be engagingin precisely the type of "probe of an emploce's subh-1 S NlRl 147 11972}4211 t S ;it 257 S 2, lte ( uill. it hi I lso , 1 iplocd t t.' ,lidX tllclill II () lll Q lr l Z lltlllitlti ' Il1I "irea.sl bl l tHc i l il l llr lrlP lli.1\ IO II ' c.ll b I t I IIC,1 IC L -\ 1t C lcit C I , tllltiii i l .111c I i 111 iiilrt ttiilll.cllcx f Ihc c.t, c ii tld pplecd il st.lli n alliLrdl from ' I R 1 /dol I I'AiiA' ( ,,. I, t S 75. t()iS ( 1t}'1). 1ll ii -itld "ric t ri', I' il,hill rquill , .a prlhc of i ll r t ll lo'CC rl I IC I .t illO'illls ., 1l. \rim'Art C'itilsdrCl' I ln rircl.tab lc it]li\iecli e motivationi'' which wits rejected by tile Su-preie (ourt in l'it/intar'lcl.7A reasonable person inSahol's position. having been employed atResponldenlt's plant for 5 cars. having been exposedto the disciplinary procedures in the plant. and hasv-int bccn specificalls told almost from the outset ofthe collersati on ith his foreman that he \vould notbe disciplined abiout his allcgedls faullty work, wouldnot have reasonabl feared that the conversationmig.ht result in his discipline. 'I'herefore. we concludethat Sabhol was not entitled to invoke his Section 7right under l 'ein>grltci to union representation dur-ing the conlversation with Murphy. and, thus.Respondent's subsequent suspension of Sabol forleaving his workplace to seek out his union represen-tative, contrary to his foreman's orders, did not vio-late Section 8( a )( I ) of the Act.'lowever. assuming arXuenldo that Sabol was enti-tled to union representation during his conversationwith Murphy. we would find, contrary to the Admin-istrative Law Judge, that the decision in SprtanStorces" is entirely distinguishable from the instantcase and that Sabol was granted his Weingarienrights by Respondent. In Spartan Stores, employeeDaniell was called to an office and asked by two ofhis supervisors why he had walked out of a meetingin the company lunchroom while the meeting wasstill in progress. Daniell immediately stated that hewas going to get his union steward, and began toleave the office. The supervisors ordered him to re-main in the office because they were not finishedwith the interview. Daniell left, and, upon returningto the supervisors' office with this union steward, wassuspended, and later discharged. for failing to obeythe request of two supervisors. ThFile Board found thatl)aniell w'as suspended and discharged for exercisinghis right to refuse to participate. without his unionrepresentative, in an interview which he reasonablybelieved might result in his discipline. The Board em-phasized that "the practice of Respondent to call inthe union steward itself rather than have the emploi-Scc Il 6 tI.a' ti S i i1ca lthl Slb ..] o rI Sci lolla hiblc pcysi .i. I oiI d lt ,l\cc.ii.iti.b lea.ictl tic i.oId bic t I liprlltIl 11 act S.h .s .old ic -.tl.diot rc dillplillcd ( lilillilr Illan rirlg titi.s t uncc:,;ilr, tIo re oi liltcAltlill 1C cL i iti i II' li cti 11,' .outi ids ioffted lb hi! .ii, ol ilgtltst .s, ill.ldl l.1 l C 01 1 "I d..,1111 ll ll i t Ith (ll ) iallC. llitllScc hl.i,,. ( ih,m-, (i./ 21 NIRII 394 178)s. cilcrc tI loitiiti,t lei i i, \IllllltllIIc lrlc, 'J it .hl d c s flln lia 1.i1 -ri cIpl r 11 i1 1i)li l.lti iic c 8i(d( ll} 11 1 1ttIst1 11 i ll lIII\ICl \ Icc Ilii llc rirl\tIIdill t 1.Ik'\i..'1\l ',1 "')IICt'N tO \~1. lt ] Ist} Clllpo-,\c'c' el'.cl Its't Illed [o .v tII11I1 It1illtl ICptc1llc llll 111 0 I it' \llllll far; lPl.C I 1LI~ J ltldg¢ 1, Iti lld 11, ,l qllhtlIII',' C ] Il> rlcaii l f.ii.i Ir tlcctI i 11 li .tt IIiC 1 ta I t'ilIkt nI. 1 11iltICI111 '1 111 (1i'I I lll i h c 't p icd1 .i r hIr llccp i I 111 tilt' t 1ic elI .Icc tic' ci111 occccir CICl Illt dlIti ) ll.t ti IIl 5Ci ,1' \C'.[Mill I) t\i' Iftot .1 i,1ll ,ll, till;lr 1 tC t'.1.iC 1 lli.i l tlC d I 'ttll 1 '1 li c l ilCtl/ it Ux ll iii 1)I' h FC rlC 'll ct ill llt lr i ciL r.\ll elCC Ili. 11 7. Iill l , o111 11 tl ll \l .Cll L[ 1 0IId 11111 11 ti ll I I Il1llt l s 1t1,Cs t'I 11 .I )lC 'It.rd ill .llls C I~ t c111 1 dcIIJ1 1' 11 L1l ilJ tll Lql M11,~1 :it11 'C 111l p [ ¢I 'ST'T Ill )*; lt( GENERAL 1.1 I,( I RICCOMPANY48XIcc's do it1 ...uiclc .itl hecau.,c s neiithr 1 [ISulcrtsir ll strd llllloied ;I l r and tIe\ had;1 itinl)anilt l no illrdicl[till thes \ Nlild "lo so hcfoe pro-ccdille frtheil sill ie icttn. ' I tile nlstlantlcase. the "jinlerXle.s" itself took place on tlhe slhopfloor ill thlC iiillldite icillit\ of thile Illachil (iil hicl Shol IhaLi allCicl1 prIdLccii the fltN xoloik.i;11tdi Ilit Shl \d.as II its sulficticl\ lt rellocd 'lo Itiit[le p{lroductionll pocess as the cnlplotsce ill S1':i(1.5irc. :O ()f crucial illlprolt;allcc. le act that aIfter Sa-hol lac Ills lllOtlllclllclt tlha liel Was 1.oli' to Sclhis unioin tc\;lardi. \Millrphil ilimlliatel told Slio]to reilial at crk and thit he ( lIurph l NcOtl I -cicle ;arl hri n hback the stes\;lr' .lakes tilis case c n-tlirlcl distlnluishiahle from Siltlli'm( St're''r. i:Fo' IIIClnploCe's rilhts under I (Illlrt, do(. ICollCie i ntoeffect unless and un[til tle it'pClpoIs.cc reIstcsls istilliml rep)resenta' e.ll. ()nce s1uch a \a;lid request Ismiade. the burden I o the cnlllplo\cr I( ther (I)olitl' IC request. 2 isiCcolttRIC Ih eC iitCl'e i.I' (or(3) offcr t e c1mplol)e Ihe l ,. choic btci`.ccn otlll tll I ethe liltc'r c\ allZccor;lpaic h Lulilol rpr-esentl-tisLC or hvillng io iltelrless at all.14I Su't S'.I)anlcll's request for uIIlio reprcsenlalticn \sas cffc-tiXels dellied h tlhe supclrsiors \.h1i tlc orldrldhillm t I'lli In th[ illterx s tltil tie -\ ereIil-slihed. When the supersors failed to ic ;111a inditcA-i11011 that thihe\ sotuld SLhl1111 the lIon ste ild,lliClil 'As Colitrll, te clstaIislCil pI)l'actitcc iIl te1ilalll. tile BOtMi. I' oid il I allici \Is ei ti tlei oIca;\e the Ilterli'. 11 in order to see k out( 1s l,111101I'lprlClCltlill,C. I lli lltilllt ci;1. h tlcer. \llurphllilillll lltC l L IAriitcil SAiNh ls l q$Liest 1ii Ills '(l) ilslc\s il ild ce1CaLd -0 )tlCSOtill e Ci rlpl)cce. cil-aLe III t;ll IlInilller of dliah le tltc. o r pall cilatc i ll nioihCr inl lle:IaiC \I tllchl , cot11l 1c clill'aCtCrl' is illllrxiev.'' I ls, Sabol liil no Sctiol 7 rigit lea .e lis ..sork staliti1o 1 Ill olidc tl o fi' l Illi , \.arild\iell rlltOlilll Ilis o'treClllll' I l'C piCdI toIIlc t,) IctLIt \ik. I herlef[or'. ilMlsllch S )ol's requtlsl rllllt1i11 I ' Nml CpCitll l ih c Iit c1s 5511 i11111di-;itls rlianted h \lurphs. and xct Scl l ct illsssorkplace and igored te direct orders f Ills fore-Ill i I s clear liat Sahol's slispelsioli for instiborli-lialttl as 11ot callsei h the IScitioIll is iliht tlrefu'le lt p tlcilpailtC. \ itloit tll/Il IprePlCseltioiioll. InIll lit\s le I ' Clieeasonhs' belielcd iiIillt Iresult inis d scitphlc.i,I hlrceforc, s.c filld that Rspolldcnt's xarniile anldSlIspeCnsiol of iloc ee Jilies .S;I il for illliIbO-dillaticl ill failinl t) 'lttill-ll It his kork sattioti s.lIlzCpealtil dilrectd to do sc h his focr'ilf .liti 11ht\iolate Sectioll S(il)( I) of te \ctl. ccOTrlIiell. cshil1l Lii',lliss tlhe cmciliullillt !i its c illLc\()RIl) iKRI1lrsiltiit to Sectt I ni 1(c Of tile Natiinal IlboiRelations Act. is ilniended, the National lIabor Re-latiols Bor.tid hleeb) ordc-Is tih lt til complainthic il1 hc. and 1it lercb\ is. (dislllishseil il its Clltile[\.III I1I' .I I IILC lll,I ll I .1 .1I0' i .id r 11 11 11 1 II it rliJ. ol lllll 1 .i1I -II I11 .l l ,,t1 , i,, .i cr\ 11 \1, 11 i tu fl n il d i II,Ii. tiiI2j h,·I% 1,'i ,1) i [1,I. t 1i t 1Q .1." isti1I iC t11 t1L 11 1 ' \t ':l\ 11icl ii [, 'i,/ 1C-' cI .,I I 1' % .ik ri11- , s I) rl lt 'sI s ,. ili. IIIr i ii'e .\ ct I llcrllt] '"' ., U JSir ils , [i ' ,i i I ni ( rir' ' i.t1it i, s t Il t e lia/f:,4 ii .SII 1111i 1 1 1 11 i c1'i ii (l [ l 'llll I ,Ltt L III 11 d i ,l ., 'L. 18'ni i' 1 I RI .' , 1111 c t II k I I' ,Iii CI llhIl se I itl t .11 i c11 Ii : ,,Il, ic li' ii n I' i illS 1' \ IiC il ll.l\' .d, ,'11f r l\i. p c tiI,,q [ I ii ·oi' 111c .1]t' ,b 11, '.,11 1,cm Im Ii lll'i'%llc. II 1 1 I "- I mfied 11 1 11 11·-[- 1 hcu I8l-,,,, ( ( I I 'S \I RBli' 11 I7I Iii,, 1 /, lJk I(,, (ro: m the216 % i) c m)1 I I, Ini)",wtit el in al I ,1 I,, ,, rf lt c ic, a , C c Iii Raii i [ 'I , I I1V r es. loca III, Fl (O, herein catted the, I,',,cill. lhtaih ' the R xkc lln'i \ it .(L[ ,Genera l'Fl JJnc (~C'o l.I, , hU[Iriitcalle J 11tt ( I 'oni pa' hs 'nll k z' ael iC andtlsI ll[ktn i trll iT ln tr ill J1i11r lrlir praCtices lthin the nieanl1l1ine if Secliccii $ab( I-stce. th coI iplt a ii L rl c1 l t' n 111 Il ar ch11 't I lt'l 4t )771 .11i ,I I , L Ill Ill, 11 ,1(. ,L tt'il llt t 11,, "d'1 I;.'[f,,Id .'] I ,,cl 11 11 11,. [o t&11 l 11 , ' cl I i i Jl It l II\\ Aim ist- atint' c I , I s i td11. 1tl'd lR(. d o \ .2 nd Septlember 30 .177 rc specti > b 111I n lI na on al L mon iF :'.lectrical, RadiJ 1d 1 .d h , i 1c1ork r esN. Iocal 623, A I .( '1(, herei,1 called , I,, IL , ' ion .aC0 1plaml. d:.led I bruar\ 2 7 1978I \Ias issued all. 111that h RespondenCSt, ( ri/e~ral Eleclric orpan hereincalled tlie ('orpan, hall engaged i and is cn??n lnt~l)lJ-i' lahor practices .ltihin the m ftlii of Seltion 8(;i) I Islcnc. lhe comlplan alees that o 1 7arch 4 1977. I or-ian Ilc illr\. % rph? denied he requslt f etriopcI Jllilex\1 dl, Ifcl h, ti\. Il I t1(). m -ttin all ttd Lf t;ll 11 ;[1 IITI [ I IIl l He ll, Ju e I b ;I J I I .1 1 | 1. 1t>11Al1.11ISa1t1 1 t i 119 L11(;LN ERAL I-.I.F.(I R IC ('( IM PANY 4$ I 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting with Murphy when Sabol had reasonable groundsto believe that the meeting would result in disciplinary ac-tion against him and that, because Sabol secured the pres-ence and assistance of his representative, Respondent sus-pended Sabol for the balance of his shift on March 4 andon March 8 issued to Sabol a warning notice pursuant towhich he was suspended for 2 additional days.Respondent's answer to the complaint denies that it hasengaged in the alleged unfair labor practices. A hearing inthis proceeding was held in Pittsburgh. Pennsylvania. onJuly 13. 1978. Thereafter, briefs were filed with the Admin-istrative l.aw Judge on behalf of the General Counsel andRespondent.Upon the entire record in the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINI)IN(;S O A(t II iHF lIUSINISS OF RISPO)NDFNRespondent. a New York corporation, among other ofits business activities, operates a plant in West Mifflin.Pennsylvania, which is the facility involved in this proceed-ing. During the 12 months preceding the issuance of thecomplaint. Respondent received goods and materials val-ued in excess of $50,000 at its West Mifflin plant whichwere shipped by suppliers through channels of interstatecommerce directly from locations outside the Common-wealth of Pennsylvania. Respondent admits, a d I find.that it is an employer within the meaning of Section 2(2)engaged in commerce within the meaning of Section 2(6)and (7) of the Act.11 I til I ABOR ()R(;ANIZA I ION I NX OI V I)The UInion is a labor organization within the meaning ofSection 2(5) of the Act.III 1111. Al I(il 1 ) NIAIR I ABOR PR ( II(ISJames .Sabol has been employed by the Company as amachinist for 5 years. In 1977 he was working on the sec-ond shift from 4:30 p.m. to 12:30 a.m. The incident whichgives rise to this proceeding developed from a discussionbetween Sabol and Henry Murphy. the machine shop fore-man on the night shift. There is conflict between the testi-mony of Sabol and Murphy as to what transpired. Murphytestified carefully and fully and made no effort to evadeanswering directly any question put to him. Murph? im-pressed me as bing a truthful witness. Sabol as witnesswas argumentative and seemed to permit his interest in theoutcome of this proceeding to affect his objectivity. I be-lieve that Murphy was a more reliable witness than Saboland I credit Murphy's version of his conversation with Sa-bol.4I h (icnc l (OUillsc ,-ct in, ,, bIis H. th,,t "1( hiet Stcu aidl Kl i ..i ltil Itf S;abol', iepori h 1 tortluoih a.ls. ii cs t.cntll 1 1spcl ISalboul Icsimolll o .IA C i. ,s Kln in mercil rcpea led uh11l lie C i ,itoild hN S;ill. conlrar o the (icnr.l ( ,,uilca I firI1:11 li lehi l tiinon iOn March 4. Murphy approached Sabol at a bench nearthe 48-inch vertical boring mill where Sabol was at workpreparing material to be milled on that machine. Murphyfirst asked Sabol whether he was willing to work overtime.Then Murphy inquired as to what had happened the previ-ous night regarding the splits on an Elliot-Seal which Sabolhad machined. Sabol asked what did Murphy mean andthen said. "I've been waiting for you to jump me, I knewyou were going to say something to me, I heard about it.when I came in." 5 There then followed a discussion as towhether the splits were machined so wide that a timecardcould fit into them or whether, as Sabol contended, theywere correctly machined to a thousandth of an inch.' Sabolasserted that another employee. Wayne Fish, had checkedthe fit and could confirm that they, had been machined tospecification tolerance. Murphy responded that he was notgoing to involve Fish and that "1 just want you to tell meyour side of it so I can make a decision on what to do."Sabol, who was becoming agitated. rejoined, "I am notgoing to stand here and listen to a bunch of b.s.... giveme three days off, give me a warning slip. I don't care."Murphy answered that he was not going to give Sabol 3days off or a warning slip and added, "If I give you any-thing. it will be a contact, but before I give you anything, Iwant to find out what happened, I want to hear your sideof it." Sabol retorted that he was not going to listen to anyof his stuff and he was going to get Klein. (William Kleinwas then the Union's chief steward.) 8Sabol started to walk away. Then, according to Murphy."I said Jim. come back here ... I don't want to argue withyou. you go back to work ...the job you are on is a rushovertime job ...I will get Klein. and Jim repeated whathe told me, no I'm not taking this junk, I'm not going tolisten to this. I'm going to get Bill Klein. and he continuedto walk awav ... I said Jim. come on back here ...Idon't want to get tough ...go back to your job ...Ican't afford to leave that job sit, while you wander throughthe shop looking for Klein ..I'll go get Klein. and hecontinued to walk away."Murphy further testified, "I followed Mr. Sabol and Iasked him to go back to his work station, that I would getKlein for him, and he refused.... "While he was follow-ing Sabol. Murphy again said. "I am asking you for the lasttime to go back to work." Sabol screamed that he was notgoing back, he was not taking any more junk and he wasgoing to get Klein. Murphy then threatened. "[I]f you don'tgo back ..I'll have to consider it insubordination andsend you home ... I"II11 give you one last chance. you gollO[ t 1. ft ll'hllll cII c .itI eI C clcl IC hI 11 I 'p1c I Io 11e I 11ho 11-Scal "aa rpllicd tI Millph 1 IlI dle I hif formIll a-,,Ii., AhicnI Ntlrpl' Icplcd for s.ork iI Ihc IgilloI i.*t h 4S piiii~c.uicl h etc ei. 11i 1 1hi, m. idIIil i 1 I 1 (I)IMI11 1111 'if I IIL 11", \ tIlllztatl Is T.CI s v ll [ " 1~t la lldlh* d 1 15 il~,11 1.lldlh 1 .X11 lil'{iIl L uIn S .ulli l,,ilIi S.li 2. lficd() ,5il l dd '11 u lh s ''l , I\ \o tl. I ill "t OItV to 'u'pctld' S I Ili cuili (iit I c Ol; 1i, i l Ioh Ioll 111 I fl iloU-1. Iithis\ I IJll'l IcI1I|llbi l\lt l\ lit t 1 liE .11I~.) I)idll'l Iic h' oI i 1icthl Illi i l I lll iC 'it ' \aid] ~,olIIclllll .' \C,,.hi1i Saho i,i ikcd Ml lie .lcd 11l cilil,l .llilclI.i, c ilciepolid-cd. i"HCCd.,c 1ti miph I kcpt lircimiiiuic niic m iil a cia ii lip GENERAL ELECTRIC COMPANY483back now or I am sending you home for insubordination."Then. according to Murphy. Sabol gave "me another pro-fanity word and walked away, and was still looking forKlein ...I turned around and went back to my office."Murphy testified that at this time he decided to suspendSabol because of Sabol's insubordinate conduct in leavinghis work without permission.9About 10 minutes later Klein and Sabol met Murphyoutside his office. Klein asked whether they could talk andthe three went into the office. Murphy opened the conver-sation by advising Klein that he told Sabol to return to hiswork station and when Sabol refused repeatedly he toldSabol that he was suspended for insubordination. Kleinresponded that Murphy could not do that. There followeda discussion of the job that was in question and the alterca-tion that developed between Murphy and Sabol. As theconversation progressed, Sabol became loud and boister-ous. Finally, Murphy said that he wanted Sabol to leave.After Murphy threatened that he was going to call the po-lice to remove Sabol. Klein turned to Sabol and told him togo home and said, "[We'll get you paid for it." Sabol com-plied and punched out at approximately 8 p.m.As a result of this incident, Sabol. in addition to losingpay for the balance of the shift on March 4. was given awarning notice on March 8 and was suspended from workfor 2 additional days on July 20 and 21.10Sabol testified that he wanted a union representativepresent during his discussion with Foreman Murphy "[ble-cause [Murphy] kept threatening me with a contact slip."He further testified, "I did not know what a contact slipwas, I thought it was one day off or more." However. Wil-liam Klein, then the Union's chief steward, testified thatthe only forms of discipline recognized in the plant are setforth in the collective-bargaining agreement between theCompany and the Union. Klein further testified that a con-tact slip is not a written warning notice such as is describedin the collective-bargaining agreement and that a contactslip cannot be the basis for disciplinary action against anyemployee. Klein specifically testified that a contact slip isnot a form of discipline.'DiscussionThis proceeding explores the reach of the Weingaurencase.'2Respondent, who interprets the case literally and9 Murphy testified that he rea'son he decided to suspend Slhbol was "thaimy job was ito represent he company as best ais I could and I don'l feel tha;tI could represent the compan fairly if I'd allow n employee to w.llldcrthrough the shop. I don't know if Jnm ould he been golle onl tellminutes or a half hour or an hour, hut I do kno hat I hd a comitinlllntetIo the customer n a rush oerllme joh. nd I needed I ccred a.: haiI tile.Now. had I got Mr Klein hen I went to el Mr Klein I aiild heswitched and put someone else on Jim' lobh"t he warning notice dated Mlrch .1977. decribhed il "nal.lure .ofviolatiln" .s "InsubordinaltlLn I iiled to return tii work stilti, n l cll rc-peatedly directed to do so hs his orermiti It also st.ite l: )1tllqi.time off 2 days Further i.ioltlon of the ( ode of ( onduct iill hbc .iie,for disrphlnar actltl up Iti .ind tnitludit disch.rge.'Accordrig to Klein. A olltaltt slip is I nif the inployce Ieo -olicminor infringemetnit. mire or less. w.eirir sIftI rl s1e*. If sit .t1i seccllwithout safety glasses. they can gise iu contact , ip And Ihl , * ill ci heenlplieyce know that he has been coitic.led o1i lnot .cirli the silci sl1 ]-Cs. or so,me minlr Illfrinigen tillcontends that the General Counsel has the burden of prov-ing each element of his case, in substance, argues:I. The exercise of the right to insist upon the presence ofa union representative during an interview with the em-ployer "may not interfere with legitimate employer prerog-atives," t3 and such right does not pertain to the conversa-tion between Sabol and Foreman Murphy which onlyinvolved giving "needed corrections of work tech-niques." 142. In the circumstances, particularly as Sabol did notrequest union representationtbut merely announced thathe was going to get Steward Klein and Murphy offered tosummon Klein. Sabol had no protected right to leave hiswork to look for Klein himself.3. Sabol had no reasonable basis for believing that theconversation with Murphy would result in disciplinary ac-tion because, according to Sabol, he wanted union repre-sentation only because Murphy threatened to give him acontact slip and, contrary to what Sabol may have be-lieved. a contact slip is not a form of discipline.4. The burden of proving that Sabol reasonably believedthe conversation with Murphy would result in disciplinaryaction rests on the General Counsel who has failed to ad-duce evidence to sustain this burden.The General Counsel, on the other hand, who cites re-cently issued Board decisions to support an expansive con-struction of the Weingartenm case, in substance, argues:I. When, on March 4, Sabol was confronted by Murphy,who had been his supervisor for 6 to 8 weeks, who had notpreviously criticized his work,'6and "who did not normallycheck the finished work. with an allegation of faulty work.Sabol had a reasonable basis to believe that some adverseaction might result." 17 The General Counsel does not ad-vance any rationale to support this contention. There is noevidence in the record that any employee in the plant hadever been disciplined following criticism by his supervisorfor having done work that did not meet specifications. Thetestimony of Sabol is that he requested union representa-tion not because the criticism of his work by Murphy gen-erated any fear that he might be disciplined, but "[bjecause[Murphy] kept threatening me with a contact slip." TheR i R J i. 'letrtiretn. /nie. 420 .S. 251 (19751.1 .R B .We"¢inittarlen. Ita.. rvupra at 258. Accord: ertle WorkerI illnl /of Atirts-il l. Darilr m Af'nuftarinurng Co. ei al. 380 U.S 263. 269(1965) ("But I is nI when the interference with § 7 rights outweighs thebusiness lustfllcai;ion for the employer's action that §8(a I is viola(ed."):.VL.R B .trie Rlloer (Cor. et ci. 373 U.S. 221. 2'8 230 (19631: GeorweR (it dl h a Benlantrili C,.. i'., 218 NLRB 1382. 1387 (19751.I. More than mere "corrections of work techniques" seems to hase beenIl\.iied because Murphy testified that he wanted Sabol to tell his side sothai "'I cn mLke a decision on what to d As iti what that decision mighthe. Murph ltestified that 'If. after talking to Jim. it wa;s case uof shoddw.orkn.anshlp, thal should has e been better or hat. then I ould ha.ilJde decisioi in th.ii hiss It ma. he been that I ould hae said. lo.ol wn't getl Lu1rlling. r ii1 n1l have heen I ould have said I'll gie ou.i tictll. hl btt l's smeilhmiLg lhat', niler prejudged. You hae to talk lih .nrdijdvlIl ihbout it. he could hase gien tile .legitim.te relason 1hsil hesplits cre roun w hel dllght Jshifil checked them"ee Sec I R B x J iI cllig, rtct. /i .lq at 257"' Slhol testified ha "at htnes"'' lulrph hd hild 1,i thlt lie did rlvsc.'.d ork. iid ithere ,S no problell,"' Sah, iesi ified t hi his lhb were s-icned I liu tl h MUiphN at thehclcillnnig f c,ih sffli or wlhen e i cm iipIletd .lllh.ICr .ih IC filrthel Icstl-li tL \1ii, l l ph\ thCi'ked .i Ic, of Il lie ll ti hie 1 1ii1 bill 1II I tlc _illkICIcTl "iLsIlsIN ,ecCted tile11 ' "GENERAL ELECTRIC COMPANY 483Tvv 484DtECI(SIONS OF NA'IIONAI. I.ABOR RELATIONS BOARI)General Counsel further argues that "once [Sabol was] in-formed by Murphy that he would receive a contact slip,effectively memorializing the alleged poor craftmanship.Sabol, who at the time misunderstood its significance, hadreasonable grounds to fear that his employment statuswould be adversely affected." owever, as a contact slip isnot a form of discipline, Sabol could not have reasonablybelieved that the discussion with Murphy would result indisciplinary action despite his misinformation regardingthe significance of a contact slip.l8Exxon ('ornpan'.U.S.A., 223 NLRB 203, 206 (1976). cited by the GeneralCounsel is inapposite as no evidence was introduced toexplain what caused Sabol to believe that a contact slipmeant a layoff of I or more days. It would appear that hisfear was a "figment [of hisI imagination."However, as will be discussed more fully below, the Gen-eral Counsel is on sounder ground when he argues thatrecent Board cases hold: "The absence of evidence that theRespondent has not issued discipline, as defined in the la-bor agreement, based upon contact slips is not ...fatal toestablishing that there existed reasonable grounds forSabol's apprehension and consequent effort to obtainunion representation. It has been found that employees,confronted with circumstances in which there is little or noevidence that at the time the employer itself contemplateddisciplinary action, have nevertheless acted upon reason-able grounds in requesting union representation."2. The conversation between Sabol and Murphy consti-tuted an interview within the meaning of the Weingarrencase.3. Enforcing the alleged right of Sabol and other employ-ees to union representation during discussions of the kindthat were had on March 4 between Sabol and ForemanMurphy would not interfere with any "legitimate employerprerogatives." 9 According to the General Counsel, "Mur-phy, in directing Sabol's attention to the alleged error onthe Elliot-Seal virtually' removed Sabol from production ascontemplated by Weingarten. Whether crediting Sabol's orMurphy's account, it is clear that Murphy at his discretioninterrupted Sabol (either enroute to a job assignment or inthe midst of assigned bench work) to address an allegederror on work completed the day before." Therefore, if"consideration should also be given to the employer's sideof the coin, i.e., the practicability, the feasibility, the dis-ruptive effect of the Board's pronouncements on the tem-porary employee relationship and the employer's opera-tions," it was Foreman Murphy, not Sabol, who wasresponsible for the disruption because it was the foremanwho initiated the discussion.Respondent's case simply put is that on March 4 atSabol's workbench Foreman Murphy began to questionIn N 1. R B v J 'CiI, I'n. 1, .il,',i a f. 5. the (' tI' q,Ltc, U iIIapprval the following excerpt frolti he Boirdl' decisionl in ()lt/ill ltin-ofactriyng (,, 195 Nl.RB 19. 198. In 3 (19721: .Relasonalhie glolllid' llof course be mieasured. its here. h oijeti e t.atd.ids under all iIth c uclilstanc;res f the case" the (Courl hen epand upon lie pi'init: "In N / R Bv. (ig I'lA itl g ( .395 t S 575,6 ((X 1969). ti (Oilt ,illllllICet l II.i 1would 'rejectl an rule that rcquitcs ,a probhe of ain emplo ec', ihltct icmoll.ationl lsa involsing n endless all iiilihlil il Illr.e ilri. .n i e t ic.,tr iinthai ie tioda. as applicable ias, i tlei c rllc l l r t ills cascSee N 1. R B * .1 11 imntat, n, Ia, pni i i 258him about a fault in parts which Sabol had machined theprevious day. Such discussion is not unusual or abnormalin a factory environment and Sabol had no reasonable ba-sis to fear that he might be subject to disciplinary action.lhis is confirmed by Sabol's testimony that he soughtunion representation only because Murphy mentioned thatSabol might be given a contact slip, which is not a form ofdiscipline. Further. Sabol did not request union representa-tion. but announced to Foreman Murphy that he wasgoing to get Union Steward Klein and continued on hisway even after Murphy directed him to return to his workand offered to locate the shop steward for him.Respondent's argument that in the circumstances the stat-ute does not protect Sabol's insubordinate behavior in de-fying Foreman Murphy, leaving his work, and himselfseeking out Steward Klein has superficial appeal. However.consideration of recent Board decisions, nevertheless,points to a violation of the Act on the facts developed inthis record.Spartan Stores. In(.. 235 NLRB 522 (1978). cited by theGeneral ounsel, determines the decision here despite thefactual differences between Spartan and the instant casereferred to be Respondent in its reply brief. The questionin Spartan was whether employee Lannie Daniell was un-lawfully disciplined for seeking to assert his right to have aunion representative present during an interview with theshift supervisor, Larry D. Hightower. The issue developedfrom these circumstances: While Hightower was speakingto employees in the company's lunchroom, Lannie Daniellobtrusively walked out. After finishing his talk and leavingthe lunchroom, Hightower called Daniell to his office."Hightower asked, 'Why did you walk out of the meetingbefore it was concluded.' He then said that Daniell did notshow very much respect by leaving the meeting and againasked Daniell why he left. Shaking his finger at Hightower,Daniell shouted, 'I am going to get my steward' and boltedout of the office." Hightower called to Daniell to remainbecause he had not finished speaking with him. Neverthe-less, Daniell left, located the shop steward, and togetherwith the shop steward returned to the office. The evidencein the case was that when an employee desires the assis-tance of a union steward, the established practice is for theemployee to request the supervisor to call a steward andfor the supervisor then to summon the steward either byusing the company's public address system or by person-ally finding the steward. In recommending dismissal of thecomplaint, the Administrative Law Judge reasoned, "Dan-iell was aware of the established procedure for obtaining aunion steward. namely, to request the supervisor to sum-mon the steward and not for the grieving employee to getthe steward himself. In this case, Daniell made no requestfor a steward. While ...Daniell may have had the right torequest that a union steward be called and to refuse tocontinue with the interview until the union steward arrived.he had no right to ignore the established practice wherebythe union steward was summoned by a supervisor and notby the grieving employee and defiantly to walk out of themeeting even though he was asked to remain." However,the Board reversed the Decision of the Administrative LawJudge and found that "[Daniell was discharged for exercis-ing his right to refuse to participate in an interview which G:NRAI, 1-L1,111 RICC (OMPANY485he reasonabhl believed would resull in disclplinar? actionwithout a union representative hein present." 'Ihe Boardreasoned that "[w]hen I)aniell was called into SupervisorHightower's office after walking out of the luncheon meet-ing. was told that he was disrespectful. and was asked toexplain why he left the meeting, he reasonabhl believedthat the meeting with Hightower could result in discipli-nary action and, under Wecinrlaricn. he had no obligation toremain without union representation. His desire for unionrepresentation and his refusal to continue the meetingwithout it were made clear when Daniell left the meetingand told Hightower that he was going to get his stew-ard." 20In earlier cases, such as Glomnac Plast.ics In,.. 234 N LR B1309 (1978). and Certified Grocer's of Californi, Ltd., 227NLRB 1211 (1977), the Board carefully described the ob-jective factors from which it reached the conclusion thatthe employee involved reasonably believed that the inter-view would result in disciplinary action. In Spartan. how-ever, other than the statement b Hightower to [)aniellthat the latter had been disrespectful, no evidence of anobjective nature was adduced as to what might have ledDaniell to believe that his interview with Hightower wouldresult in disciplinary action. Why Hightower's admonish-ment that Daniell was disrespectful should have led Dan-tell to believe that he was going to be disciplined is notexplained. It would appear, therefore, that the Board's ra-tionale is that whenever a supervisor reproves an employeethere exists the potential that the supervisor might disci-pline the employee and therefore the "employee reason-ably believes the investigation will result in disciplinary ac-tion." 21 Here. Sabol was being criticized for his allegedlyfaulty work. Regardless of Murphy's assurances that hehad no intention of disciplining Sabol (other than that hemight give Sabol a contact slip, which is not a form ofdiscipline) because there existed the potential that Murphymight do so, Sabol had a reasonable belief that his inter-view with Murphy would result in disciplinary action.Here, as well as in Spartan, the employee did not requestunion representation, but announced that he was going tofind the shop steward. The Board in Spartan stated, "[TIhepractice of Respondent to call in the union steward itselfrather than have the employees do it, on which the Admin-istrative Law Judge relied, is irrelevant because neitherHightower nor Smith had summoned a steward, and the'had given Daniell no indication they would do so beforeproceeding further with the meeting." Thus, unless the em-ployerfirst offers the employee the opportunity to have aunion representative present during a "disciplinary inter-view," the employee has the right to interrupt the interviewin order to find and bring a representative to the meeting.The situation here parallels that in Spartan. When Fore-man Murphy questioned Sabol about his allegedly defec-tive work. Sabol announced that he was going to get asteward and proceeded to do so. The fact that, after Sabolt' he BHa,rd did not ccr er ll c dhe llil t l. iitl I .t iii .itllthat ") Ill Imadc rit rqic fl a IClr dA. dniinitrili'.t cn til n tl.at faroi [ltesuch 'r pntl.ltnt.ttl' rca.tn.'hl n1lt h r.1t.h .I r1 hi ,l l.ell SIX ' I£iultSh -ilrileiit (t i tllll t .*i I 1? 1? 124 I S 7gl $(J} ( 19'4'smade his announcement and begcan to walk awas fromMurph? in order to find a steward Murphy volunteeredthat he would locate and bring back the steward does notappear to be a difference sufficient to distinguish this casefrom Spartan.22The important similarity between bothcases is that in each the emploee announced that he wasgoing to get the union steward and left the meeting to doso. In Spartan the Board specifically held that Daniell hadthe protected right to leave the interview for the purpose ofobtaining the presence of a ste.ard and that t w as notnecessary for him to preface his action with a request forunion representation because "under Itl icgarten IDan-iellJ had no obligation to remain without union representa-tiIl."A difference between the instant case and Spral tn,which Respondent stresses in its reply brief, is that in Spar-tan the interview took place in an office while here it wasconducted at the employee's place of work. This does notappear to he a distinguishing factor because in both cases,while the interview was in progress. the employee was notengaged in productive work. Furthermore a controllingprecedent is Pink Moody, Inca.. 237 NI.RB 39 1978).24where the issue was whether the Section 7 rights of an em-ployee to engage in conduct affecting a term or conditionof work. as distinguished from conduct relating to organi-zational activities.5 is subject to balance against an allegedbusiness justification so that the employer lawfull3couldrestrict the exercise of such rights. In Pink Moodi the Ad-ministrative Law Judge dismissed the complaint on theground that "the Act must be interpreted to accommodatethe tension between the rights granted employees by Sec-tion 7 and the right of an employer to conduct his businessand maintain discipline over his employees." and thereforethe employee's "refusal to comply with a direct order Itodrive the truck he was operating back to the garage afterthe employee had telephoned to complain that the brakeswere defective] given to him during his regular workinghours relating to his normal work duties" was unprotected.In reversing the Decision of the Administrative Law Judge.the Board in Pink Moodr found that the employee's refusalto drive his vehicle was a protected concerted activit and.unlike the Administrative aw Judge. found it unnecessaryto pass upon the question of the employer's alleged busi-ness justification. Similarly here, when Sabol interruptedthe discussion with Murphy in order to find a union steward. he was engaged in the exercise of his Section 7 rightsand therefore he was entitled to continue in his endeavor tofind the steward despite Murphy's request that he return to1 l, CI ic i,. i g it1h l d ill diffettil p lure 1.11 [ rntl.in \tilptx l-,1"wed Sahol I.l OIc IllClEC\T xtollI ll/ t h [ ilo ll x1 tl}/il WI ,rcpreclllititli, heatri prStll \lt phlln lid 11 11 t1 l,Bitl cc RI B t ( ,,/,, .ii,, , 'I41 1 d " 2 `t 1 ('l'47(,)I i uppr t i ) diI d ot .iIll /i n thu i h t , pit it iti llc -,i ll illD, ........ (u /l 1,N[I I /r, 228 NI RII 2.) ( 19)'71 I I, 1C l t l I t1[Jl ird Oml ll o. I wte I ill J i l , ellfll tCmille t f /) ,, /z I ... l d hCC[Idellled (Scc \ R E v [)d-.E,1, ( '11diOW ( m/up m. t ~, (ta, I O I ( k l. l(Ir 1,f7I1 1 IIl.llt lilt [to11C .ar e ad 1¢ ' h i s l Ploltlln ralhel Ie .th [,, thctt'llli [\ "'ll o1.)11 .f Ihc t"1 ll ti A'1 ,te l1 ,1 Iclc 11 .b .dtfft'TCllk¢ bc'e ccl theLl p. IOICLTIIItI llotlrd'd. "ill ".111h ".i[t,111 Inll.nt[rI [ iLI ] oither 1th il ,lc, h llc~ hle Icdb cttor'l e 'vICttc l hX 1 hee 1cil -*lllt, rCt hF t he Siprerllc ( rll i 1 tll ,' !,/ b, 1-] I /d 8 41' 7 S ,>, I SiGENERAL ELtXi RIC COMPANY 485 I) ('ISI()NS ()O- NAI I()N AI. IAB()R RELATIONS B()ARI)work." I In lt1 cLircujtiIIn es. c1tii ei)t1151 allegt e; d usi-ness justiliction for its (oilduIt C;inIIIlt bc (onsiderCed ;Isan eXculpallr l? acttor.I fillnd that Respondent iolltcd Section 8a)( I) of t(ieAct hb d isciplining Sahol for asserting his protected righilto refuse o participate i an inlerview he rec;ison;ibls be-lieved would result in disciplinar? action without unionrepresenation. .I II I I) 11i1 I ()I 1 N IR IABI)R PR \( i ( IS It P()( ()MMI R( IThe activities of Respondent set forth in section III.above. occurring in connection wvith its operations de-scribed in section 1, above. hae a close, intimate, and sub-stantial relationship to trade, traff'ic and commerce allongthe several States and tend to lead to lahor disputes hur-dening and obstructing colmmerce and the free flo ofcommerce.:, I 'n nA If ,l.- tile Bald did I,,( d.,ldc Ill t tIh le C m 1" ;.\C 1 ,'teoted i rcfilslrlv t drt. C hiI, scillr c it }c'itrs I t, lr ' " ,l " ld I ,I.c 1i.,11rceulllillo , hlut hllat hc i lc dlllll ;I1 11.i1ii 1 .hl 1C thill c lI1l llliillllll.brakes %.,ild iolat.ic iliaffit Icgtl/ttlli "a'l, iheilcfls c, uhillt l h o l 11hjrefllsad l o l dl¥C sllh tll l i ,ICI 1 CI ,.o lId MillC III lithC h.'lll or .IO llIl,rcfsi iiondent's dnii s t i n, -i lit'e;ll rd th leC %l 11i11tr i ii 1I t,1l II ci llti I il.rce tl lltin hut IO L,,cln, rpc tirinil.ll t. io tI .\k1·liti stcc I R It d//l,,,. S ( , ,, h/ , 7S I 2d I ( s ( uJ 1I7s,\ I IlI RI M ItSI;lsin g found that Respondent violated Section 8(a)( Iof the .Act I shall recoinmend that it cease and desist there-lromi and that it take certain affirmative action designed toeffectuate the policies of the Act.Having found that Jalies T. Sabol was unlawfully sus-pended from work on March 4 and July 20 and 21. 1977. Ishall recommend that Respondent make him whole for anylosses suffered bh him as a result of the aforesaid suspen-sions paNment to him of the amounts he would haveerned on said days. less his earnings on said days. if any.Interest shall be added to such hackpal and shall be com-puted as set forth in Florida Steel ('ororalion, 231 NLRB651 ( 1977). ( 1977).28IUpon the basis of the above findings of fact. and uponthe fentire record in this case. I make the following:(O( I I S)NS (ii0 AaI. By issuing to James T. Sabol a warning notice and bysuspending James T. Sabol from work because he refusedto participate in ainterview with a supervisor without thepresence of a union representative when Sabol believedthat the interview would result in disciplinary action beingtaken against him. Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)( 1) of the Act.2. T'Ihe aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.)?Sc Icincrill rIs, I /'in/,, t ii, < l eatwl ' i ,,. 138 NIlRB 716 (1962I(480,